 



Exhibit 10.4
EXECUTION VERSION
FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT
     This First Amendment to Registration Rights Agreement (this “Amendment”) is
made and entered into as of November 1, 2007, by and among Quest Midstream
Partners, L.P., a Delaware limited partnership (“Partnership”), Alerian
Opportunity Partners IV, L.P., a Delaware limited partnership (“Alerian”), Swank
MLP Convergence Fund, LP, a Texas limited partnership (“Swank MLP Fund”), Swank
Investment Partners, LP, a Texas limited partnership (“SIP”), The Cushing MLP
Opportunity Fund I, LP, a Delaware limited partnership (“Cushing MLP Fund”), The
Cushing GP Strategies Fund, LP, a Delaware limited partnership (“Cushing GP
Fund”, together with Swank MLP Fund, SIP and Cushing MLP Fund, “Swank”),
Tortoise Capital Resources Corporation, a Maryland corporation (“Tortoise”),
Alerian Opportunity Partners IX, L.P., a Delaware limited partnership (“New
Investor A”), Bel Air MLP Energy Infrastructure Fund, LP, a Delaware limited
partnership (“New Investor B”), Tortoise Gas and Oil Corporation, a Maryland
corporation (“New Investor C”), Dalea Partners, LP, an Oklahoma limited
partnership (“New Investor D”), Hartz Capital MLP, LLC, a New Jersey limited
liability company (“New Investor E”), ZLP Fund, L.P., a Delaware limited
partnership (“New Investor F”), KED MME Investment Partners, LP, a Delaware
limited partnership (“New Investor G”), Eagle Income Appreciation Partners,
L.P., a Texas limited partnership (“New Investor H”), Eagle Income Appreciation
II, L.P., a Texas limited partnership (“New Investor I”), Citigroup Financial
Products, Inc., a Delaware corporation (“New Investor J”), and The Northwestern
Mutual Life Insurance Company, a Wisconsin corporation (“New Investor K”,
together with New Investor A, New Investor B, New Investor C, New Investor D,
New Investor E, New Investor F, New Investor G, New Investor H, New Investor I
and New Investor J, the “New Investors”). Alerian, Swank, Tortoise, Huizenga
Opportunity Partners, LP, a Delaware limited partnership (“HOP”), and HCM Energy
Holdings, LLC, an Illinois limited liability company (together with HOP,
“Huizenga”), are sometimes referred to herein individually as an “Original
Investor” and collectively as the “Original Investors.” The New Investors and
Tortoise are sometimes referred to herein individually as a “Second Round
Investor” and collectively as the “Second Round Investors.” The Original
Investors and the New Investors are sometimes referred to herein individually as
an “Investor” and collectively as the “Investors.”
RECITALS
     WHEREAS, the Partnership and the Original Investors are parties to a
Purchase Agreement dated December 22, 2006 (the “Original Purchase Agreement”)
pursuant to which the Original Investors acquired certain of the Partnership’s
Common Units.
     WHEREAS, the Partnership and the Second Round Investors are parties to a
Purchase Agreement, dated October 16, 2007 (the “Second Round Purchase
Agreement”) pursuant to which the Second Round Investors acquired certain of the
Partnership’s Common Units.
     WHEREAS, the Partnership and the Original Investors are parties to a
Registration Rights Agreement dated December 22, 2006 (the “Agreement”) pursuant
to which the Original Investors were granted certain rights with respect to
their investment in the Partnership (any capitalized terms not otherwise defined
in this Amendment shall have the meanings ascribed thereto in the Agreement).

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Agreement may not be amended, modified or supplemented without
the written consent of the Partnership and Holders beneficially owning not less
than two-thirds (2/3) of the then outstanding Registrable Securities.
     WHEREAS, the undersigned parties to the Agreement, constituting not less
than two-thirds (2/3) of the currently outstanding Registrable Securities, and
the New Investors desire to amend the Agreement to extend certain rights
provided for therein to the New Investors.
     NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto hereby as follows:
1. DEFINITIONS.
     (a) The following definitions set forth in Section 1 of the Agreement shall
be amended to read in their entirety as follows:
Agreement: As defined in the preamble and as amended by the First Amendment to
Registration Rights Agreement, dated as of November 1, 2007.
Investor: An Original Investor or Second Round Investor.
Partnership Agreement: The Second Amended and Restated Agreement of Limited
Partnership of the Partnership dated as of November 1, 2007.
Purchase Agreement: The Original Purchase Agreement and the Second Round
Purchase Agreement, collectively.
Registrable Securities: (a) The Common Units issued pursuant to the Original
Purchase Agreement, (b) The Common Units issued pursuant to the Second Round
Purchase Agreement, and (c) any securities issued in respect of such Registrable
Securities by reason of or in connection with any dividend, distribution, split,
purchase in any rights offering or in connection with any exchange for or
replacement of such Registrable Securities or any combination of securities,
recapitalization, merger or consolidation, or any other equity securities issued
pursuant to any other pro rata distribution with respect to the Common Units of
the Partnership, until, with respect to such Registrable Security the earliest
to occur of (i) the date on which it has been first registered effectively
pursuant to the Securities Act and disposed of in accordance with the
Registration Statement relating to it, (ii) the date on which either it is
distributed to the public pursuant to Rule 144 (or any similar provision then in
effect) or is eligible for sale without registration, pursuant to Rule 144(k)
promulgated by the Commission pursuant to the Securities Act, in the opinion of
counsel to the Partnership, or (iii) the date on which it is sold to the
Partnership, any member of the QRC Group or any subsidiary of the Partnership.

2



--------------------------------------------------------------------------------



 



     (b) The following definitions shall be added to Section 1 of the Agreement
as follows:
Amendment: The First Amendment of Registration Rights Agreement, dated as of
November 1, 2007, by and among the Partnership, the Original Investors and the
New Investors.
Original Investors: As defined in the preamble of the Amendment.
Original Purchase Agreement: As defined in the recitals of the Amendment.
Second Round Investors: As defined in the preamble of the Amendment.
Second Round Purchase Agreement: As defined in the recitals of the Amendment.
2. SUCCESSORS AND ASSIGNS.
     Section 8(d) of the Agreement is hereby deleted and replaced in its
entirety with the following new Section 8(d):
     (d) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties
hereto. The rights to cause the Partnership to register Registrable Securities
pursuant to this Agreement may be assigned by a Holder to a transferee or
assignee of Registrable Securities that (a) is a subsidiary, parent, general
partner, limited partner, retired partner, member or retired member, or
shareholder of a Holder, (b) is a Holder’s family member or trust for the
benefit of an individual Holder, (c) acquires at least 175,000 Registrable
Securities (as adjusted for splits and combinations); (d) is an Affiliate of
such Holder or (e) is a party to a total return swap with the Holder, provided,
however, that such transfer shall not be effective for purposes of this
Agreement until (i) the transferor shall furnish to the Partnership written
notice of the name and address of such transferee or assignee and the securities
with respect to which such registration rights are being assigned and (ii) such
transferee shall agree to be subject to all restrictions set forth in this
Agreement. Each Holder agrees that any transferee of any Registrable Securities
shall be bound by Section 4(b) and Section 7, whether or not such transferee
expressly agrees to be bound.
3. REFERENCE TO AND EFFECT ON THE AGREEMENT.
     (a) Upon the effectiveness of this Amendment, each reference in the
Agreement to “this Agreement,” “hereunder,” “hereof,” and “herein” shall mean
and be a reference to the Agreement as amended hereby.

3



--------------------------------------------------------------------------------



 



     (b) Except as specifically amended above, all of the terms, conditions and
covenants of the Agreement shall remain unaltered and in full force and effect
and shall be binding upon the parties thereto in all respects and are hereby
ratified and confirmed.
4. MISCELLANEOUS.
     (a) This Amendment may be executed in any number of counterparts and by the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
     (b) The headings in this Amendment are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.
     (c) THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, AS APPLIED TO CONTRACTS MADE AND PERFORMED
WITHIN THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
     (d) If any term, provision, covenant or restriction of this Amendment is
held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties hereto that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Partnership and the Investors have caused this
Amendment to be signed by their respective duly authorized officers as of the
date first above written.

                      QUEST MIDSTREAM PARTNERS, L.P.    
 
                    By:   Quest Midstream GP, LLC,
Its General Partner    
 
               
 
      By:   /s/ Jerry D. Cash
 
               
 
      Name:   Jerry D. Cash    
 
      Title:   Chief Executive Officer    
 
                    ALERIAN OPPORTUNITY PARTNERS IV, LP    
 
                    By:   ALERIAN OPPORTUNITY
ADVISORS IV, LLC,
its general partner    
 
               
 
      By:   /s/ Gabriel Hammond
 
               
 
      Name:   Gabriel Hammond    
 
      Title:   Managing Member    
 
                    Address for Notice:    
 
                    Alerian Capital Management
45 Rockefeller Plaza, 20th Floor
New York, NY 10111
Attention: Gabriel Hammond    
 
                    ALERIAN OPPORTUNITY PARTNERS IX, LP    
 
                    By:   ALERIAN OPPORTUNITY
ADVISORS IX, LLC
its general partner    
 
               
 
      By:   /s/ Gabriel Hammond
 
               
 
      Name:   Gabriel Hammond    
 
      Title:   Managing Member    
 
                    Address for Notice:    
 
                    Alerian Capital Management
45 Rockefeller Plaza, 20th Floor    

 



--------------------------------------------------------------------------------



 



                      New York, NY 10111
Attention: Gabriel Hammond
Fax: (212) 332-7806    
 
                    SWANK MLP CONVERGENCE FUND, LP    
 
                    By:   SWANK ENERGY INCOME ADVISORS, L.P.
its general partner    
 
                    By:   SWANK CAPITAL, LLC
its general partner    
 
               
 
  By:   /s/ Jerry V. Swank                  
 
      Name:   Jerry V. Swank    
 
      Title:   Manager    
 
                    Address for Notice:    
 
                    Swank Capital, LLC
Oak Lawn Avenue, Suite 650
Dallas, TX 75219    
 
                    SWANK INVESTMENT PARTNERS, LP    
 
                    By:   SWANK ENERGY INCOME ADVISORS, L.P.
its general partner    
 
                    By:   SWANK CAPITAL, LLC
its general partner    
 
               
 
  By:   /s/ Jerry V. Swank                  
 
      Name:   Jerry V. Swank    
 
      Title:   Manager    
 
                    Address for Notice:    
 
                    Swank Capital, LLC
Oak Lawn Avenue, Suite 650
Dallas, TX 75219    

 



--------------------------------------------------------------------------------



 



                      THE CUSHING MLP OPPORTUNITY FUND I, LP    
 
                    By:   CARBON COUNTY PARTNERS I, LP
its general partner    
 
                    By:   CARBON COUNTY GP I, LLC
its general partner    
 
               
 
  By:   /s/ Jerry V. Swank                  
 
      Name:   Jerry V. Swank    
 
      Title:   Manager    
 
                    Address for Notice:    
 
                    Swank Capital, LLC
Oak Lawn Avenue, Suite 650
Dallas, TX 75219    
 
                    THE CUSHING CP STRATEGIES FUND, LP    
 
                    By:   CARBON COUNTY PARTNERS I, LP
its general partner    
 
                    By:   CARBON COUNTY GP I, LLC
its general partner    
 
               
 
  By:   /s/ Jerry V. Swank                  
 
      Name:   Jerry V. Swank    
 
      Title:   Manager    
 
                    Address for Notice:    
 
                    Swank Capital, LLC
Oak Lawn Avenue, Suite 650
Dallas, TX 75219    

 



--------------------------------------------------------------------------------



 



                      BEL AIR MLP ENERGY INFRASTRUCTURE FUND, LP    
 
                    By:   SWANK ENERGY INCOME ADVISORS, L.P.
its investment advisor    
 
                    By:   SWANK CAPITAL, LLC
its general partner    
 
               
 
  By:   /s/ Jerry V. Swank                  
 
      Name:   Jerry V. Swank    
 
      Title:   Manager    
 
                    Address for Notice:    
 
                    Swank Capital, LLC
Oak Lawn Avenue, Suite 650
Dallas, TX 75219
Fax: (214) 219-2353    
 
                    TORTOISE CAPITAL RESOURCES CORPORATION    
 
               
 
  By:   /s/ Edward Russell                       Name:   Edward Russell        
Title   : President    
 
                    Address for Notice:    
 
                    Tortoise Capital Resources Corporation
10801 Mastin Blvd., Suite 222
Overland Park, KS 66210
Fax: (913) 981-1021    
 
                    TORTOISE GAS AND OIL CORPORATION    
 
               
 
  By:   /s/ David J. Schulte                       Name:   David J. Schulte    
    Title:   President & CEO    
 
                    Address for Notice:    
 
                    Tortoise Gas and Oil Corporation
10801 Mastin Blvd., Suite 222    

 



--------------------------------------------------------------------------------



 



                  Overland Park, KS 66210
Fax: (913) 981-1021    
 
                DALEA PARTNERS, LP
 
           
 
  By:   DALEA MANAGEMENT, LLC
Its general partner    
 
           
 
  By:   /s/ N. Malone Mitchell, 3rd
 
           
 
  Name:   N. Malone Mitchell, 3rd    
 
  Title:   Manager    
 
                Address for Notice:
 
                c/o Riata Management LLC
4801 Gaillardia Parkway, Suite 225
Oklahoma City, OK 73142
Fax: (405) 286-6399    
 
                HARTZ CAPITAL MLP, LLC    
 
           
 
  By:   Hartz Capital, Inc.,
Its manager    
 
           
 
  By:   /s/ Ronald J. Bangs
 
           
 
  Name:   Ronald J. Bangs    
 
  Title:   Chief Operating Officer    
 
                Address for Notice:
 
                c/o Hartz Capital, Inc.
400 Plaza Drive
Seacaucus, New Jersey 07094
 
                Attention: Noah Lerner and Tim Terry
Fax: (201) 866-6387

 



--------------------------------------------------------------------------------



 



                  ZLP FUND, L.P.
 
           
 
  By:   Zimmer Lucas Partners, LLC,    
 
      Its general partner    
 
           
 
  By:   /s/ Craig M. Lucas
 
           
 
  Name:   Craig M. Lucas    
 
  Title:   Managing Member    
 
                Address for Notice:
 
                c/o Zimmer Lucas Partners, LLC.
Harborside Financial Center
Plaza 10, Suite 301
Jersey City, NJ 07311
Fax: (212) 440-0750
 
                KED MME INVESTMENT PARTNERS, LP
 
           
 
  By:   KED MME Investment GP, LLC,    
 
      Its general partner    
 
           
 
  By: /s/ James C. Baker
 
           
 
  Name:   James C. Baker    
 
  Title:   Vice President    
 
                Address for Notice:
 
                1800 Avenue of the Stars, Second Floor
Los Angeles, California 90067
Attention: David Shladovsky, Esq.
Facsimile: (310) 284-6490
 
                with a copy to:
 
                KED MME Investment Partners, LP
1100 Louisiana, Suite 4550
Houston, Texas 77002
Attention: Kevin McCarthy
Facsimile: (713) 655-7359

 



--------------------------------------------------------------------------------



 



                  EAGLE INCOME APPRECIATION PARTNERS, L.P.
 
           
 
  By:   Eagle Income Appreciation GP, LLC    
 
      its general partner    
 
           
 
  By:   Eagle Global Advisors, LLC    
 
      its managing member    
 
           
 
  By:   /s/ Malcom Day
 
           
 
      Name: Malcom Day    
 
      Title: Partner    
 
                Address for Notice:
 
                c/o Eagle Global Advisors
5847 San Felipe Road, Suite 930
Houston, TX 77057
 
                EAGLE INCOME APPRECIATION II, L.P.
 
           
 
  By:   Eagle Income Appreciation GP, LLC    
 
      its general partner    
 
           
 
  By:   Eagle Global Advisors, LLC    
 
      its managing member    
 
           
 
  By:   /s/ Malcom Day
 
           
 
      Name: Malcom Day    
 
      Title: Partner    
 
                Address for Notice:
 
                c/o Eagle Global Advisors
5847 San Felipe Road, Suite 930
Houston, TX 77057

 



--------------------------------------------------------------------------------



 



                  CITIGROUP FINANCIAL PRODUCTS, INC.
 
           
 
  By:   /s/ Bret Engelkemier
 
  Name:  
 
 Bret Engelkemier    
 
  Title:   Managing Director    
 
                Address for Notice:
 
                Citigroup Financial Products, Inc.
390 Greenwich St.
New York, NY 10013
Attn: Brendan O’Dea
Fax: (646) 291-1445
 
                THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
 
           
 
  By:   /s/ Jerome R. Baier    
 
           
 
  Name:   Jerome R. Baier    
 
  Title:   Its Authorized Representative    
 
                Address for Notice:
 
                The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Jerome Baier
Fax: (414) 665-7124

 